BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                    )   No. 4:21-cr-00008-RRB-SAO
                                             )
                     Plaintiff,              )   COUNT 1:
                                             )   DISTRIBUTION OF FENTANYL
       vs.                                   )   RESULTING IN DEATH
                                             )      Vio. of 21 U.S.C. § 841(a)(1),
ANDRE RONELL BROWN,                          )   (b)(1)(C)
                                             )
                     Defendant.              )   CRIMINAL FORFEITURE
                                             )   ALLEGATION:
                                             )    21 U.S.C. § 853
                                             )


                                  INFORMATION

      The United States Attorney charges that:

                                      COUNT 1

      On or about October 26, 2020, within the District of Alaska and elsewhere, the

defendant, ANDRE RONELL BROWN, did knowingly and intentionally distribute a




     Case 4:21-cr-00008-RRB-SAO Document 44 Filed 01/21/21 Page 1 of 2
controlled substance, to wit: N-phenyl-N- [ 1- ( 2-phenylethyl ) -4-piperidinyl ]

propenamide, commonly known as fentanyl.

                   DEATH RESULTING FROM THE DISTRIBUTION OF
                           CONTROLLED SUBSTANCES

          The following death resulted from the defendant, ANDRE RONELL BROWN’s,

distribution of the above controlled substance:

          On or about October 26, 2020, the defendant, ANDRE RONELL BROWN,

knowingly and intentionally distributed the above listed fentanyl to another person. On

or about October 28, 2020, use of the above listed fentanyl resulted in the overdose death

of J.L.

          All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                         CRIMINAL FORFEITURE ALLEGATION

          Upon conviction for the offenses in violation of 21 U.S.C. § 841, set forth in

Count 1 of this Information, the defendant, ANDRE RONELL BROWN, shall forfeit to

the United States any property constituting or derived from, and any proceeds obtained,

directly or indirectly, as the result of such offenses, and any property used or intended to

be used, in any manner or part, to commit or to facilitate the commission of the offenses.

          All pursuant to 21 U.S.C. § 853.

                                                           BRYAN SCHRODER
                                                           United States Attorney

                                                           /s Ryan D. Tansey
                                                           RYAN D. TANSEY
                                                           Assistant U.S. Attorney




      Case 4:21-cr-00008-RRB-SAO Document 44 Filed 01/21/21 Page 2 of 2
